DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/21/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-8 and 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaag, US-PGPub 2016/0249771 in view of Delbreil, US-PGPub 2012/0240781.
Regarding claims 1-3, 6, Gaag teaches:
- specifying a recipe for the preparation of the foods by teaching the selection of a recipe from a database, i.e. collection (para 13),
-determining a thematic category, which is assigned to the recipe, and providing an entertainment medium dependent upon the thematic category (i.e. a music file, or background information associated with a recipe and outputs music, automatic, para 13). Gaag further teaches the thematic category being directly or indirectly determined from the recipe as the musical output or background can be based on processing steps, like the use of the food processor (para 9 and 13).
Gaag fails to teach determining the thematic category from the recipe indirectly or directly.
Delbreil teaches determining the music (thematic recipe) indirectly from the food recipe (beverage) (para 56).  It would have been obvious to determine the thematic category indirectly from the recipe for purposes of providing improved user experience.  
Regarding claims 4-5,17-19, Gaag teaches an external and internal database and providing media collection by external database (para 25).
Regarding claims 7-8, Gaag teaches compiling and storing and transmission interface (abstract, Fig 1).
Regarding claim 16, the apparatus of Gaag is considered to be a kitchen machine (abstract).
Regarding claim 20, the apparatus has face recognition capability (para 27) which associates historical information with a user.

Response to Arguments
Applicant's arguments filed 8/11/2020 have been fully considered but they are moot in view of the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRESTON SMITH whose telephone number is (571)270-7084.  The examiner can normally be reached on M-F 10:30 AM -8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRESTON SMITH/Examiner, Art Unit 1792                     
                                                                                                                                                                                   /KELLY J BEKKER/Primary Examiner, Art Unit 1791